


110 HR 2992 : SBA Trade Programs Act of

U.S. House of Representatives
2007-09-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 2992
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 5, 2007
			Received; read twice and referred to the Committee on
			 Small Business and Entrepreneurship
		
		AN ACT
		To amend the Small Business Act to improve
		  trade programs, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the SBA Trade Programs Act of
			 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Small Business Trade Policy
					Sec. 101. Develop and implement small business trade
				policies.
					Sec. 102. Establish an annual small business trade
				strategy.
					Sec. 103. Track small business exports and trade resource
				utilization.
					Title II—Trade Compliance Programs
					Sec. 201. Trade Remedy and Dispute Assistance
				Initiative.
					Sec. 202. Patent Assistance and Intellectual Property
				Protections Initiative.
					Title III—Trade Adjustment Assistance for Small
				Businesses
					Sec. 301. Trade Adjustment Assistance Financing
				Initiative.
					Sec. 302. Technical resources for trade adjustment
				assistance.
					Title IV—Export Assistance
					Sec. 401. Increase Small Business Administration participation
				at Export Assistance Centers.
					Sec. 402. Increase access to capital for small and medium-sized
				exporters.
					Sec. 403. Clerical amendment.
					Title V—Authorization of Appropriations
					Sec. 501. Authorization of appropriations.
				
			ISmall
			 Business Trade Policy
			101.Trade policy
			 for small businessSection 22
			 of the Small Business Act (15 U.S.C. 649) is amended by adding
			 at the end the following:
				
					(h)Role in trade
				policy
						(1)RecommendationsThe
				director of the Office shall present recommendations regarding small business
				exporters to trade negotiators.
						(2)Development of
				trade policiesThe director
				of the Office shall assist in the development of trade policies that increase
				opportunities for small businesses in domestic and foreign markets, including
				the removal of trade barriers.
						(3)Implementation
				of trade policiesThe
				director of the Office shall assist in the implementation of trade policies
				through relationships developed with Federal trade policymakers, particularly
				the United States Trade Representative, and transnational organizations, such
				as the Organization for Economic Co-operation and Development.
						(4)Small exporter
				promotion programsThe director of the Office shall establish
				programs that will boost the export opportunities of entrepreneurs and
				encourage transnational organizations, such as the Organization for Economic
				Co-operation and Development, small exporter organizations, and ministries of
				foreign governments to support and publicize these programs.
						(5)Strategic
				alliances
							(A)Congressional
				notificationThe director of the Office shall notify the
				Committee on Small Business of the House of Representatives and the Committee
				on Small Business and Entrepreneurship of the Senate of pending strategic
				alliances.
							(B)Follow-up
				activitiesThe director of
				the Office shall ensure that planned and documented follow-up activities for
				strategic alliances increase trade opportunities for small businesses.
							(C)Strategic
				alliance definedIn this paragraph, the term strategic
				alliance means a working relationship, entered into between the Small
				Business Administration and foreign national ministries representing small
				business concerns, for the purpose of strengthening trade between United States
				small businesses and foreign small businesses by establishing overseas networks
				and
				buyers.
							.
			102.Establish an
			 annual small business trade strategySection 22 of the Small Business Act (15
			 U.S.C. 649), as amended by this Act, is further amended by adding at the end
			 the following:
				
					(i)Annual small
				business trade strategy
						(1)In
				generalThe director of the
				Office shall develop and maintain a small business trade strategy that is
				contributed as part of the National Export Strategy developed by the Department
				of Commerce that includes at least the following components:
							(A)Strategies to increase small business
				export opportunities. The strategies shall include a specific strategy to
				increase small business export opportunities to the Asia Pacific Region.
							(B)Recommendations to
				increase the competitiveness of domestic small business industries in the
				global economy.
							(C)Recommendations to
				protect small businesses from unfair trade practices, including intellectual
				property violations.
							(D)Strategies to
				expand small business representation in United States trade policy formation
				and implementation.
							(E)Coordination
				efforts with the Trade Promotion Coordinating Committee of the Department of
				Commerce, as well as with Federal agencies that also provide trade financing to
				small businesses, such as the Overseas Private Investment Corporation and the
				Export-Import Bank.
							(2)ReportAt
				the beginning of each fiscal year, the director shall submit to the Committee
				on Small Business of the House of Representatives and the Committee on Small
				Business and Entrepreneurship of the Senate a report on the small business
				trade strategy required by paragraph (1). The report shall cover, at a minimum,
				each of the components required by paragraph (1) and shall include specific
				policies and objectives and timelines to implement those policies and
				objectives.
						.
			103.Track small
			 business exports and trade resource utilizationSection 22 of the Small Business Act (15
			 U.S.C. 649), as amended by this Act, is further amended by adding at the end
			 the following:
				
					(j)Tracking
				system
						(1)In
				generalThe director of the Office shall develop a system to
				track small business exports and the use by small businesses of Federal trade
				promotion resources. The director shall ensure that the system is consistent
				through each Federal agency member of the Trade Promotion Coordinating
				Committee.
						(2)Design
				emphasisThe director shall give particular attention, in
				designing the system, to the tracking of data on the trade of services by small
				exporters, in consultation with the Department of Commerce.
						(3)ImplementationThe
				director shall work in consultation with members of the Trade Promotion
				Coordinating Committee to ensure that the system is implemented and that the
				results of the system are reported annually in the National Export Strategy
				conducted by the Trade Promotion Coordinating
				Committee.
						.
			IITrade Compliance
			 Programs
			201.Trade Remedy
			 and Dispute Assistance InitiativeSection 22 of the Small Business Act (15
			 U.S.C. 649), as amended by this Act, is further amended by adding at the end
			 the following:
				
					(k)Trade Remedy and
				Dispute Assistance InitiativeThe director of the Office shall design,
				and the district offices of the Administration shall implement, a program that
				provides technical assistance, counseling services, and reference materials to
				assist small businesses navigate the trade dispute and remedy processes. The
				program shall include—
						(1)information on
				available resources, procedures, and requirements for trade remedy
				investigations;
						(2)an approach for
				district office staff to provide one-on-one assistance to small businesses
				involved in these activities; and
						(3)an identification
				of legal resources and other tools to ensure small businesses can navigate the
				trade dispute and remedy processes
				affordably.
						.
			202.Patent
			 Assistance and Intellectual Property Protections InitiativeSection 22 of the Small Business Act (15
			 U.S.C. 649), as amended by this Act, is further amended by adding at the end
			 the following:
				
					(l)Patent
				Assistance and Intellectual Property Protections InitiativeIn consultation with the United States
				Patent and Trademark Office and the United States Copyright Office, the Office
				shall design counseling services, including identifying legal resources for
				small businesses to secure intellectual property protection in foreign
				countries. To implement the program, the Office shall collaborate with district
				office staff to provide on-on-one assistance to small businesses involved in
				these
				activities.
					.
			IIITrade Adjustment
			 Assistance for Small Businesses
			301.Trade
			 Adjustment Assistance Financing InitiativeSection 7(a) of the Small Business Act (15
			 U.S.C. 636(a)) is amended—
				(1)in paragraph
			 (2)(D) by inserting after paragraph (14)(A), the following:
			 or to participate in a loan made under paragraph (16),;
			 and
				(2)in
			 paragraph (16)—
					(A)in subparagraph (D)
			 by striking clauses (i) and (ii) and inserting the following:
						
							(i)is
				impacted by—
								(I)increased
				competition with foreign firms in the relevant market; or
								(II)unfair trade
				practices, particularly intellectual property violations; and
								(ii)is injured by
				such impacts.
							;
				and
					(B)by adding at the
			 end the following:
						
							(E)Outreach and
				marketingThe Administration
				shall increase outreach and marketing of international trade loans to district
				offices and private
				lenders.
							.
					302.Technical
			 resources for trade adjustment assistanceSection 22 of the Small Business Act (15
			 U.S.C. 649), as amended by this Act, is further amended by adding at the end
			 the following:
				
					(m)Technical
				resources for trade adjustment assistance
						(1)In
				generalThe director of the Office shall establish a
				comprehensive set of services to assist small business readjustment, including
				access to training, technology, marketing assistance, and research and
				information on domestic and global markets.
						(2)ImplementationThe
				Administrator shall, by regulation, establish such requirements as may be
				necessary to carry out paragraph (1).
						(3)OutreachThe Office shall work with the district
				offices and the outreach business assistance centers of the Administration,
				including Small Business Development Centers, Women’s Business Centers, and
				SCORE, to offer the set of services established under paragraph (1) to small
				businesses in their local
				communities.
						.
			IVExport
			 Assistance
			401.Increase Small
			 Business Administration participation at Export Assistance
			 CentersSection 22 of the
			 Small Business Act (15 U.S.C. 649), as amended by this
			 Act, is further amended by adding at the end the following:
				
					(n)Trade finance
				positions
						(1)Additional trade
				finance specialists
							(A)In
				generalThe Office, over the 1-year period beginning on the date
				of the enactment of this subsection, shall increase the number of trade finance
				specialists at Export Assistance Centers by at least 6 and thereafter shall
				maintain the number of such trade finance specialists at or above that number.
				Candidates for the positions are required to have sufficient qualifications and
				experiences.
							(B)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out subparagraph (A) such sums as may be necessary.
							(2)Filling vacant
				positionsThe Office, over the 3-month period beginning on the
				date of the enactment of this subsection, shall fill all trade finance
				positions that have been vacant since 2003. Candidates for the positions are
				required to have sufficient qualifications and experiences.
						(3)Filling gaps in
				high-export-volume areasThe director of the Office shall—
							(A)not later than 1
				year after the date of the enactment of this subsection, carry out a national
				study to compare the rate of exports from each State and major metropolitan
				region to the availability of Administration staff participating in Export
				Assistance Centers in such State or region;
							(B)not later than 2 years after such date of
				enactment, design a formula to eliminate gaps between supply of, and demand
				for, such staff in areas with high export volumes; and
							(C)request the
				additional staff that are required to eliminate such gaps and place them in
				those
				areas.
							.
			402.Increase access
			 to capital for small and medium-sized exportersSection 7(a) of the Small Business Act (15
			 U.S.C. 636(a)) is amended—
				(1)in paragraph
			 (2)(D) by amending the heading to read as follows: Participation under export working capital and international trade
			 programs; and
				(2)in paragraph
			 (3)—
					(A)in subparagraph
			 (A) by striking subparagraph (B) and inserting
			 subparagraphs (B) and (C);
					(B)by redesignating
			 subparagraphs (B) and (C) as (C) and (D), respectively;
					(C)by inserting after
			 subparagraph (A) the following:
						
							(B)if the total amount outstanding and
				committed (by participation or otherwise) solely for the purposes provided in
				paragraphs (14)(A) and (16) to the borrower from the business loan and
				investment fund established by this Act would exceed $2,250,000 (or if the
				gross loan amount would exceed $3,000,000), except as provided in subparagraph
				(C);
							;
				and
					(D)in subparagraph
			 (C) (as so redesignated) by striking $1,750,000, of which not more than
			 $1,250,000 and inserting $2,250,000, of which not more than
			 $1,600,000.
					403.Clerical
			 amendmentSection 22(c)(5) of
			 the Small Business Act (15 U.S.C. 649) is amended by
			 striking the period at the end and inserting a semicolon.
			VAuthorization of
			 Appropriations
			501.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act and the amendments made by this Act.
			
	
		
			Passed the House of
			 Representatives September 4, 2007.
			Lorraine C. Miller,
			Clerk.Jorge E. Sorensen,
			Deputy Clerk.
		
	
